Citation Nr: 0111862	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-15 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
Dengue fever.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back and spinal injury.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left hand injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1943 to 
January 1946.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied reopening the claims of entitlement to service 
connection for Dengue fever, low back and spinal injury, and 
left hand injury.  

The Board notes that in the March 2000 rating decision, the 
RO also addressed claims for service connection for residuals 
of dengue fever, bilateral hearing loss, and tinnitus, each 
of which it denied as not well grounded.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which was signed into law on November 9, 2000, 
eliminated the concept of a well-grounded claim.  Therefore, 
the issues of entitlement to service connection for these 
three disabilities are referred to the RO for appropriate 
action under the current law.


REMAND

This case must be remanded to schedule a regional office 
hearing for the veteran.  In September 2000, the veteran 
filed a VA Form 9 on which he indicated that he wanted his 
claims folder forwarded immediately to the Board for review.  
However, on the same VA Form 9, he requested a personal 
hearing at the RO in Houston.  On an attached sheet, he 
explained that although he previously had not wanted a 
hearing, he had since changed his mind and requested to be 
present for a personal hearing at the RO.  The veteran 
submitted another VA Form 9 in October 2000, in which he 
again indicated that he wanted his appeal forwarded 
immediately to the Board.  However, the veteran did not 
withdraw his previous request for a hearing.  Because the 
veteran expressed a desire to appear in person for a hearing 
at the regional office and such request has not been 
withdrawn, a remand is required to schedule such hearing.  
See 38 C.F.R. § 20.700 (2000).  

In addition, the Board finds that a remand is in order so 
that the RO may issue a statement of the case on the issue of 
new and material evidence to reopen the claim of entitlement 
to service connection for a left hand injury.  The Board's 
review of the claims folder reveals communications from the 
veteran in April 2000 and May 2000 in which he expresses 
disagreement with the RO's denial of the claim in March 2000.  
The RO's statement of the case and supplemental statements of 
the case do not include the left hand injury issue.  When the 
RO adjudicates a claim and a notice of disagreement has been 
filed as to its denial, thereby initiating the appellate 
process, the RO's failure to issue a statement of the case is 
a procedural defect requiring remand.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995). 

Finally, as stated above, there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines VA's obligations 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  On remand, the RO should accomplish a 
complete review of the claims folder and ensure compliance as 
necessary with the new notice and development provisions of 
the VCAA.  

Accordingly, the case is REMANDED the following action:  

1.  The RO should furnish the veteran and 
his representative a statement of the 
case on the issue of whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to 
service connection for a left hand 
injury.  The RO should afford the 
applicable time period for the veteran to 
perfect his appeal of that issue.  

2.  The RO should schedule a regional 
office hearing for the veteran.  The RO, 
by letter, should inform the veteran and 
his representative, if any, of the date, 
time, and location of the hearing.  All 
efforts made should be documented and all 
correspondence received should be 
associated with the veteran's claims 
folder.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure compliance with the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

4.  The RO should then readjudicate the 
issues of whether new and material 
evidence has been submitted to reopen the 
claims of entitlement to service 
connection for Dengue fever and low back 
and spinal injury based on the entire 
evidence of record.  If the veteran 
perfects the appeal with respect to the 
claim for the left hand injury, the RO 
should readjudicate that issue as well, 
if appropriate.  All pertinent law, 
regulations, and Court decisions should 
be considered.  If any claim remains in a 
denied status, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

4.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


